UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): May 27, 2010 Kinetic Concepts, Inc. (Exact name of registrant as specified in its charter) Texas 0001-09913 74-1891727 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (210) 524-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The annual meeting of the shareholders of Kinetic Concepts, Inc. (the “Company”) was held on May 27, 2010 for the purposes of (i) electing four Class C directors for a three-year term and (ii) ratifying the selection of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010. All of management’s nominees for director as named in the proxy statement for the meeting were elected by the votes set forth in the table below. FOR WITHHELD BROKER NON-VOTES Election of Class C Directors: Ronald W. Dollens Catherine M. Burzik John P. Byrnes Harry R. Jacobson, M.D The selection of Ernst & Young LLP as the Company’s independent auditors for the fiscal year ending December 31, 2010 was ratified by the votes set forth in the table below. FOR AGAINST ABSTENTIONS BROKER NON-VOTES Ratification of Selection of Independent Auditors - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINETIC CONCEPTS, INC. (REGISTRANT) Date: June 2, 2010 By: /s/Martin J. Landon Name: Martin J. Landon Title: Executive Vice President and Chief Financial Officer
